Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 2/9/21.
2.    Claims 1-15 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U. S. Patent No. 10,528358 . 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 6 and 11 of the instant application is anticipated by claims 1 and 7 of the patent where claims of the patent contain all the limitations of claims 1, 6 and 11 of the instant application. Therefore, Claims 1, 6 and 11 of the instant application therefore is not patently distinct from the earlier parent claim and as such is unpatentable for nonstatutory double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
4.    Claim(s) 1-3 and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson et al. (“Swanson”), U.S. Patent Publication No. 2007/0157015.
Regarding Claim 1, Swanson teaches a device [Para; 0011(personal computer)], comprising:
a first input-output port to connect to a specific peripheral device [Para: 0025(a port that is connecting “variety of peripherals … For example … serial/parallel port .. keyboard/mouse” etc.)]; and
a control unit (system CPU) to:
skip a power-on self-test (POST) of the first input-output port [Para: 0028(during fast boot 340 performing “minimum number of POST procedure” at a port and eliminating hardware components that are connected to a port that is “not critical enough to warrant the added time necessary for a POST”)] in response to a determination that the specific peripheral device is connected to the first input-output port [Para; 0025(in response to “specific boot mode” such as fast boot mode 340 determined by “instructions are sent to the BIOS configuration manager 315 … which may include inputs from variety of computer system peripherals” such as “input from serial/parallel port, a network card input, a keyboard/mouse input” identifying the corresponding port)];

initialize an operating system when the second input-output port is initialized [Para: 0022(at step 245 “computer system boots an operating system”) and Fig-2(245)].
Regarding Claim 2 and 7, Swanson teaches the control unit to determine the specific peripheral device is coupled to the first input-output port and not couple to the second input-output port [Para: 0013 and 0025(when receive “an input from serial/parallel port” identifying the first port but not the second port)].
Regarding Claims 3 and 13, Swanson teaches wherein initialization of the second input-output port includes skipping a power-on self-test (POST) of the first input-output port in response to a request to skip initialization of the first input-output port while the first input-output port is enabled [Para: 0028(when fast boot 340 is performed to “minimum number of POST procedure” where hardware components that are “not critical enough to warrant the added time necessary for a POST”)].
Regarding Claim 5, Swanson teaches wherein the control unit is to provide information to the device(information of mouse/keyboard “reliable” enough to select fast boot mode 340) before 
Regarding Claim 6. Swanson teaches an apparatus [Para: 0011 (personal computer)] to initialize a port, comprising:
an input-output port (serial/parallel or USB port) to connect to a peripheral device[Paras: 0013 and 0025, connected to chipset or keyboard/mouse)]; and
a control unit (system CPU) to initialize the input-output port of the apparatus when the apparatus is booted [Para: 0011 and 0012(ports are initialized when BIOS firmware is running)] and to skip a power-on self-test (POST) of the input-output port (based on boot mode indicator 320) in response to a request (sun an “input from … network card input”) to skip initialization of the input-output port while the input-output port is enabled [Para: 0028(when fast boot 340 is performed to “minimum number of POST procedure” where hardware components that are “not critical enough to warrant the added time necessary for a POST” as skipping POST procedure)], and based on a determination that the peripheral device is connected to the input-output port [Para; 0025(in response to “specific boot mode” such as fast boot mode 340 determined by “instructions are sent to the BIOS configuration manager 315 … which may include inputs from variety of computer system peripherals” such as “input from serial/parallel port, a network card input, a keyboard/mouse input” identifying the corresponding port)];
wherein the request to skip initialization of the input-output port is received from a firmware layer of the apparatus comprising the input-output port [Para: 0026(“instructions are 
Regarding Claim 8, Swanson teaches wherein the firmware layer of the apparatus includes a Basic Input/Output System (BIOS) layer [Para: 0011-0012(BIOS) and 0027].
Regarding Claim 9, Swanson wherein the control unit initializes an operating system in response to the input-output port being initialized [Para: 0011(input that starts the BIOS can cause “operating system may take over all control …”) and Fig-2].
Regarding Claim 10, Swanson teaches wherein the control unit initializes a different input-output port by performing a power-on self-test (POST) on the different input-output port in the firmware layer of the apparatus [Para: 0028(when “normal boot” 335 is performed) and Fig-3].
Regarding Claim 11, Claim 11 is rejected on grounds corresponding to the reasons given above for claim 1 and Swanson furthermore teaches skipping initialization of the first input-output port when the first device is determined to be coupled to the first the input-output port, wherein instructions to skip initialization is received from a Basic Input/Output System (BIOS) layer of the electronic device [Para: 0028(when fast boot 340 is performed to “minimum number of POST procedure” where hardware components that are “not critical enough to warrant the added time necessary for a POST”)].
Regarding Claim 12, Swanson teaches wherein the hard boot of the first device is performed in response to power being provided to the first device (at 205), after exiting a hibernation state [Fig-2].
Regarding Claim 14, Swanson teaches wherein skipping initialization of the first input-output port includes skipping initialization of the first input-output port before a booting process begins [Para: 0026(instruction to skip POST of port is stored before boot process)].
Regarding Claim 15, Swanson teaches wherein initialization of the second input-output port includes booting the electronic device until the operating system of the first device is loaded [Para: 0022(at 245 operating system takes control)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson and Berke et al. (“Berke”), U.S. Patent No. 9,921,629 as provided in form 1449.
Regarding Claim 4, Swanson teaches provide power to the first input-output port while the control unit is to skip POST of the first input-output port [Fig-2(power on at 205)]. Swanson does not disclose expressly that a voltage regulator is providing the power.
In the same field of endeavor (e.g., provision of multi-rail voltage during boot process).
Berke teaches a voltage regulator to provide power to rails during boot process [col-4 line: 16 to col-5 line: 11].
.
Response to Arguments
6.	Applicant's arguments filed on 2/9/21 have been fully considered but they are not persuasive. Applicant argues regarding Claim 1 that Swanson does not disclose “skip a power-on self-test (POST) of the first input-output port in response to a determination that the specific peripheral device is connected to the first input-output port”. Examiner disagrees. Swanson teaches the argued feature of skipping POST of a specific peripheral device (that is connected to an input-output port) as to the extent it is claimed as set forth above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.